Citation Nr: 1801866	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  04-20 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a disability manifested by multiple swollen and painful joints, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, the Board granted an initial compensable rating for the Veteran's service-connected residuals of a right knee injury, and remanded the service connection claim for a disability manifested by multiple swollen and painful joints for additional development.  

In a September 2017 rating decision, service connection for tinnitus was granted.  This represents a full grant of the benefit sought with respect to that issue.  

In September 2017, in accordance with 38 U.S.C. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) regarding the likelihood that the etiology of the Veteran's disability manifested by multiple swollen and painful joints is related to service, which was received in January 2018.  Although the Veteran was not provided with the opinion, he is not prejudiced by such given the favorable decision below.  Additionally, the decision includes the relevant content of the VHA opinion.


FINDING OF FACT

Disability manifested by multiple swollen and painful joints is a result of service.  



CONCLUSION OF LAW

The criteria for service connection for disability manifested by multiple swollen and painful joints have been met.  38 U.S.C. §§ 1110, 1115, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A veteran who served in the Republic of Vietnam during the requisite time period is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for certain diseases is presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran is also entitled to service connection if he can establish that a disability warrants service connection on a direct-incurrence basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

II.  Analysis

The Veteran maintains that he has a disability manifested by swollen and painful joints, including arthritis, that is the result of his active service.   He asserts that the onset of symptoms was during service and that any current disability with similar symptoms is related to his in-service problems.  

The Veteran served in Vietnam and thus, exposure to herbicides is presumed.  Although swollen and painful joints/arthritis is not a presumptive condition having a positive association with Agent Orange exposure, as recognized by VA, service connection can still be established on a direct basis.  In that respect, there is both positive and negative evidence that has been weighed.  

The January 2018 VHA opinion states that it is at least as likely as not that the Veteran's disability manifested by swollen and painful joints or arthritis of any kind, in any and all joints, had its onset during service or within the initial year after separation, to include as a result of exposure to herbicides, such as Agent Orange, citing to specific medical literature supporting the opinion.  Further, it was noted that service treatment records reflect no history of trauma to the right elbow and thumb, yet, the August 1971 separation examination report documents swelling and pain in his right elbow and thumb for the previous three months.  In addition, it was noted that although private rheumatology records did not provide a clear picture of the chronicity and character of his joint complaints, many records documented sacroiliitis, and pain in both shoulders and thumbs.  Moreover, private rheumatology records in 2000 were noted to reflect a history of migratory joint pain since 1969.  

The Board notes that although the January 2011 VA examiner opined that it is not likely that the claimed joint problems (other than in the service-connected right knee) are related to service, to include exposure to herbicides during service, in April 2003, the Veteran's private, treating physician stated that he had been treating the Veteran for the past few years, noting that the Veteran's diffuse osteoarthritis and arthritis symptoms during service may have been a precursor to his current problems.  In February 2013, the Board found that the January 2011 opinion was not wholly adequate.  In addition, the VHA opinion notes that although the March 2016 VA examination report reflects osteoarthritis on radiographs and bursitis of the shoulders and hip, other records document chronic tendon inflammation and joint pain, which cannot be shown on plain radiograms. 

In this case, the Board finds the January 2018 VHA opinion to be persuasive and of the greatest probative value.  It is apparent in the opinion that the entire claims file was reviewed and considered in rendering the opinion.  Additionally, the opinion was based on an accurate history and contained a well-reasoned explanation.  As such, this opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). 

The evidence is in at least equipoise as to the nexus element and, when resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran has disability manifested by multiple swollen and painful joints related to active service.  See 38 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for a disability manifested by multiple swollen and painful joints.  


ORDER

Service connection for a disability manifested by multiple swollen and painful joints is granted.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


